Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reason for the indication of allowable subject matter: 
Regarding Claim 1, it recites “...extracting in real-time, by the computing system, at least one of one or more voice features and one or more text features based on the speech of the user;
identifying in real-time, by the computing system, one or more phonemes in the speech using a pre-trained first learning model based on at least one of the one or more voice features and the one or more text features;
determining in real-time, by the computing system, one or more facial features relating to the speech of the user using a pre-trained second learning model based on the one or more voice features, the one or more phonemes, the video and one or more previously generated facial features of the user; and
generating m real-time, by the computing system, the facial expression of the user corresponding to the speech for an avatar representing the user in the virtual environment based on the one or more facial features.” in the context of Claim 1.
Singh (US20200051565), abstract, the invention describes a computing system for generating image data representing a speaker's face includes a detection device 
Mishra et al (US20180144746), abstract, the invention describes audio analysis learning method using video data. Video data is obtained, on a first computing device, wherein the video data includes images of one or more people. Audio data is obtained, on a second computing device, which corresponds to the video data. A face is identified within the video data. A first voice, from the audio data, is associated with the face within the video data. The face within the video data is analyzed for cognitive content. Audio features are extracted corresponding to the cognitive content of the video data. The audio data is segmented to correspond to an analyzed cognitive state. An audio classifier is learned, on a third computing device, based on the analyzing of the face within the video data. Further audio data is analyzed using the audio classifier.
Cortez et al (US20110131041), abstract, the invention describes animation may be performed using a system of recognition of spoken vowels for animation of the lips, which may also be associated with the recognition of DTMF tones for animation of head 
The prior arts of record either alone or in combination fails to teach or suggest the above quoted limitation of Claim 1. Therefore, Claim 1 is allowable over prior art.
Claims 2-9 depend from Claim 1 with respective additional limitations. Therefore, Claims 2-9 are allowable over prior art.
Claim 10 recite similar limitations as discussed above with regard to claim 1. Therefore, claim 10 is allowable over prior art.
Claims 11-15 depend from Claim 10 with respective additional limitations. Therefore, Claims 11-15 are allowable over prior art.
Claim 16 recite similar limitations as discussed above with regard to claim 1. Therefore, claim 16 is allowable over prior art.
Claims 17-20 depend from Claim 10 with respective additional limitations. Therefore, Claims 17-20 are allowable over prior art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Xin Sheng/           Primary Examiner, Art Unit 2611